NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2338-18T2

SAMANTHA WHITE,

          Plaintiff-Appellant,

v.

PEGGY RAMIREZ,

     Defendant-Respondent.
_____________________________

SAMANTHA WHITE,

          Plaintiff-Appellant,

v.

RICARDO A. OCAMPO and
RO COMPLETE SOLUTIONS,
CORPORATION,

     Defendants-Respondents.
_____________________________

                    Argued November 20, 2019 – Decided December 16, 2019

                    Before Judges Koblitz, Gooden Brown and Mawla.
           On appeal from the Superior Court of New Jersey, Law
           Division, Union County, Docket Nos. L-3947-16 and
           L-1959-17.

           Daniel J. Williams argued the cause for appellant (John
           J. Pisano, of counsel and on the brief).

           Steven Ira Greenberg argued the cause for respondent
           Peggy Ramirez (Law Offices of Debra Hart, attorneys;
           Steven Ira Greenberg, of counsel and on the brief).

           Harry D. Mc Enroe argued the cause for respondents
           Richardo A. O'Campo and Ro Complete Solutions,
           Corp. (Tompkins Mc Guire Wachenfeld & Barry LLP,
           attorneys; Harry D. Mc Enroe, of counsel and on the
           brief).

PER CURIAM

     Plaintiff filed two Law Division complaints, related to two separate

automobile accidents, occurring four months apart.      She appeals from a

December 7, 2018 order granting defendants Peggy Ramirez, Ricardo A.

Ocampo, and RO Complete Solutions, Corp. (RO) summary judgment, and a

January 25, 2019 order denying reconsideration. We affirm.

     The first accident occurred October 20, 2016, involving plaintiff and

Ramirez. The day of the accident, plaintiff presented to the emergency room

complaining of neck and back pain, was treated, discharged, and instructed to

follow up with a primary care doctor. Dr. Alan Epstein, a chiropractor and

plaintiff's expert, commenced treating her on November 7, 2016. According to

                                                                      A-2338-18T2
                                     2
his treatment records, she complained of neck, back, left knee, and jaw pain.

Plaintiff also sought treatment from an orthopedist, Dr. Sheref Hassan,

beginning November 2016, for left knee and left shoulder pain. Dr. Hass an

determined her left knee injury was related to the October 20, 2016 accident and

referred her for MRI testing.

      Plaintiff underwent MRIs of her cervical and lumbar spine, and left knee

in November 2016, which showed herniated discs with thecal sac compression

at the C5-6, C6-7, and L5-S1 levels; bulging discs at the L2-3, L3-4, and L4-5

levels; and a complex tear of the posterior horn of the left medial meniscus.

Plaintiff followed up with Dr. Hassan in January 2017, complaining of swelling

in her left knee, sharp pain, and "giving way" episodes. Dr. Hassan reviewed

the MRI of plaintiff's left knee and diagnosed a complex tear of the medial

meniscus.

      On February 16, 2017, plaintiff was involved in a second automobile

accident with a vehicle Ocampo operated and RO owned. Plaintiff visited the

emergency room that day and was diagnosed with cervical and thoracic sprains.

Dr. Epstein continued treating her until August 17, 2017.

      Although Epstein treated plaintiff after the second accident, his treatment

records do not reference the second accident. He issued a report in April 2017,


                                                                         A-2338-18T2
                                       3
which did not mention the second accident. A May 2017 report was the first

time he mentioned the February 2017 accident. Specifically, Epstein's report

addressed plaintiff's left knee injury from the first accident and reported plaintiff

injured her right knee in the second accident, namely, a complex tear of the

posterior horn of the right medial meniscus. However, plaintiff's emergency

room records from the second accident referenced no type of right knee pain,

discomfort, or injury.

      Epstein's reports noted that plaintiff's past medical history included only

asthma.   Plaintiff was deposed in May 2018, and testified that other than

suffering from lower back pain and sciatica in 2012 and 2013, she never suffered

pain or discomfort in any part of her back other than after the two car accidents

in question. However, plaintiff's hospital records detailed that from 2008 until

2015, she received treatment on at least eight occasions for complaints of back

or neck pain as follows: (1) January 9, 2008, cervical strain diagnosis after a

motor vehicle accident; (2) January 30, 2010, lower back strain diagnosis for

another motor vehicle accident; (3) June 24, 2013, X-ray conducted of lumber

spine due to history of "lumbago;" (4) July 21, 2013, clinical history of "back

pain for one month," and MRI of lumbar spine demonstrating disc herniation at

L5-S1; (5) August 7, 2013, physical therapy evaluation regarding low back pain;


                                                                             A-2338-18T2
                                         4
(6) July 6, 2015, complaints of mid back pain; (7) August 1, 2015, complaints

of upper back pain; and (8) October 24, 2015, complaints of "intermittent back

pain [for] several months."

      Plaintiff's primary care physician's records revealed complaints of

persistent back pain during August and October of 2013. Plaintiff's treatment

records from 2015, showed continuing complaints of "severe back pain" and

referenced a 2012 MRI, showing a herniated disc.

      Defendants filed motions for summary judgment, which the motion judge

denied without prejudice. The judge granted plaintiff additional time to serve

any and all medical reports she intended to rely upon at trial, because plaintiff's

expert report lacked a comparative analysis of her injuries. In response, plaintiff

furnished an additional report from Epstein dated September 17, 2018, which

stated:

            By way of a comparative analysis, when comparing the
            injuries [plaintiff] received in her accident[s] of
            10/26/16 and 2/16/17, please review the following.

                  In the accident of 10/26/16 she suffered injuries
            that were objectively documented to include MRI
            examination of the cervical spine, lumbar spine and left
            knee. The injuries related to this accident included
            central subligamentous disc herniation with thecal sac
            compression at C5/6 and C6/7; annular disc bulging
            with thecal sac compression at L2/3, L3/4 and L4/5 and
            central subligamentous disc herniation with thecal sac

                                                                           A-2338-18T2
                                        5
             compression at L5/S1; and left knee complex tear of the
             posterior horn of the medial meniscus.

                    In the accident of 2/16/17 she suffered injuries
             that were objectively documented to include MRI
             examination of the right knee which revealed a complex
             tear of the posterior horn of the medial meniscus.

                   By way of comparative analysis, the central
             subligamentous disc herniation with thecal sac
             compression at C5/6 and C6/7; annular disc bulging
             with thecal sac compression at L2/3, L3/4 and L4/5 and
             central subligamentous disc herniation with thecal sac
             compression at L5/S1; and left knee complex tear with
             a posterior horn of the medial meniscus were solely
             caused by the accident of 10/20/16. The second
             accident of 2/16/17 caused an exacerbation of the prior
             noted spinal disc injuries; however, the right knee
             complex tear of the posterior horn of the medial
             meniscus is solely caused by the accident of 2/16/17.

The report did not address any of plaintiff's pre-existing conditions prior to the

first accident.

      Defendants renewed their motions for summary judgment, which the

motion judge granted. The judge held:

             [B]ecause of deficiencies, this [c]ourt allowed
             additional time and entered an order stipulating . . .
             [p]laintiff's counsel had [thirty] days from the date of
             that order to serve any and all medical reports he
             intended to rely upon at the time of trial. . . .

             . . . Epstein, the plaintiff's treating chiropractor
             submitted a supplemental report . . . less than a page in
             length and devoid of a comprehensive analysis. The

                                                                          A-2338-18T2
                                        6
             report makes conclusionary statements as to the cause
             of the plaintiff's injuries without discussing plaintiff's
             prior medical history, as she had complained of back
             and neck issues well before the 2016 accident. The
             report does not perform a sufficient Polk[1] analysis as
             although it does attempt to link injuries between the
             [20]16 and [20]17 accident, it ignores plaintiff's
             medical history prior to 2016.

                    This was one of the reasons that the [c]ourt had
             previously given to plaintiff's counsel to have [an]
             additional [thirty] days to make that connection and
             obtain a Polk analysis from Epstein or one of the
             plaintiff's other treating physicians, which this [c]ourt
             finds has failed.

                   The knee injuries, plaintiff is solely relying on
             Epstein's chiropractic report.

             . . . [T]he chiropractor, in this case, attempts to give a
             statement on the knee but it appears somewhat
             conclusionary and beyond the scope of what the
             opinion attempts to portray. It should be barred as a net
             opinion, this chiropractic report.

                    Taking all facts, most favorable to the non-
             moving party, this [c]ourt finds that [defendants] are
             entitled to summary judgment. The matter arises out of
             two automobile accidents, one in [20]16, one in [20]17.
             Plaintiff was given an opportunity after . . . summary
             judgment to submit additional medical reports in order
             to connect causation as well as the opportunity to
             perform a sufficient . . . Polk analysis. Plaintiff did not
             avail [herself] of that opportunity. Instead submitting
             a conclusionary expert report from a chiropractor . . .
             that does not connect the injury suffered in the accident

1
    Polk v. Daconceicao, 268 N.J. Super. 568 (App. Div. 1993).
                                                                           A-2338-18T2
                                         7
              with the back injuries complained [of] prior thereto.
              The September 17, [20]18, expert report makes no
              mention of how plaintiff's injuries affected any . . . of
              the back issues that she was complaining [of] prior to
              2016. Plaintiff failed to perform the required Polk
              analysis and defendants should be entitled . . . to
              summary judgment.

                     In reference to the knee, the September 17, 2018
              report fails to link the knee injuries with the spine.
              Fails to link it other than a net conclusionary opinion to
              the accident. As Bedford [2] holds chiropractors are able
              to treat injuries if the injury is causally related to that
              of the spine. Giving the benefit of the doubt and saying
              that because it is a joint that the chiropractor can treat
              that and I'll [o]pine on that, his report fails to make the
              critical link in anything other than a net opinion
              regarding the knee injury. . . .

                    The reports would be inadmissible under
              [N.J.R.E.] 703 as a net opinion and the motions for
              summary judgment are both granted.

       Plaintiff moved for reconsideration. She argued Dr. Hassan could testify

to her lack of right knee symptoms prior to the second accident. The judge

denied the motion and reiterated that pursuant to Bedford, Epstein was not

qualified to opine or treat a knee injury unless it was causally related to the

spine, and plaintiff failed to furnish any expert report or testimony linking her

knee injury to her spine.      The judge also found plaintiff failed to provide



2
    Bedford v. Riello, 195 N.J. 210 (2008).
                                                                            A-2338-18T2
                                          8
treatment records from Dr. Hassan dated after the second accident. Therefore,

plaintiff had insufficient evidence to establish causation for her knee injuries.

                                          I.

      Appellate review of summary judgment is "de novo, applying the same

standard as the trial court. The court considers whether the competent evidential

materials presented, when viewed in the light most favorable to the non-moving

party, are sufficient to permit a rational factfinder to resolve the alleged disputed

issue in favor of the non-moving party." Branch v. Cream-O-Land Dairy, 459

N.J. Super. 529, 540-41 (App. Div. 2019) (internal citations and quotation

omitted). "Reconsideration should be granted only where 'either 1) the [c]ourt

has expressed its decision based upon a palpably incorrect or irrational basis, or

2) it is obvious that the [c]ourt either did not consider, or failed to appreciate the

significance of probative, competent evidence[.]'" Branch, 459 N.J. Super. at

541 (App. Div. 2019) (alterations in original) (quoting Cummings v. Bahr, 295

N.J. Super. 374, 384 (App. Div. 1996)). We review the denial of a motion for

reconsideration for an abuse of discretion. Cummings, 295 N.J. Super. at 389.

      Plaintiff argues the motion judge erred when he concluded she was

required to proffer a Polk analysis because the temporal proximity of her

accidents placed the burden on defendants to apportion the cause of the injuries


                                                                              A-2338-18T2
                                          9
sustained from each accident. She asserts the judge also erred in requiring her

to furnish a comparative analysis for the first accident and her prior conditions

because she did not plead an aggravation of a pre-existing injury. She contends

summary judgment was improper because a reasonable fact-finder could

conclude defendants' negligence caused the plaintiff permanent injuries.

Plaintiff argues she met the burden of proof on causation because the first

accident injured her, and the second exacerbated her injuries and caused an

entirely new injury to her right knee.

                                         A.

      A personal-injury plaintiff bears the burden of proving defendant's

negligence proximately caused the alleged injuries and damages. Paxton v.

Misiuk, 34 N.J. 453, 463 (1961). Apportionment based on causation is favored.

See, e.g., Poliseno v. Gen. Motors Corp., 328 N.J. Super. 41, 55 (App. Div.

2000); Reynolds v. Gonzalez, 172 N.J. 266, 282 (2002). We have stated:

                  It is generally plaintiff's burden to prove not only
            that defendant was negligent, but also that defendant's
            negligence was a proximate cause of the injuries and
            damages suffered. . . . [P]laintiff, generally, must
            apportion or relate damages to defendant's wrongful
            acts. If proofs establish that plaintiff's injuries, for
            example, pre-existed and were unconnected with
            defendant's negligence, then defendant is not
            responsible for the pre-existing injuries. A defendant


                                                                         A-2338-18T2
                                         10
            should be responsible only for the value of the interest
            he [or she] destroyed.

            [O'Brien (Newark) Cogeneration, Inc. v. Automatic
            Sprinkler Corp. of Am., 361 N.J. Super. 264, 274 (App.
            Div. 2003) (second alteration in original) (citations and
            quotations omitted).]

      "When a plaintiff alleges aggravation of pre-existing injuries [or

conditions] as the animating theory for the claim, then plaintiff must produce

comparative evidence to move forward with the causation element of that tort

action." Davidson v. Slater, 189 N.J. 166, 170 (2007). "This must encompass

an evaluation of the medical records of the patient prior to the trauma with the

objective medical evidence existent post trauma.        Without a comparative

analysis, the conclusion that the pre-accident condition has been aggravated

must be deemed insufficient to overcome the threshold of N.J.S.A. 39:6A-8a."

Polk, 268 N.J. Super. at 575. However, "[w]hen a plaintiff does not plead

aggravation of pre-existing injuries, a comparative analysis is not required."

Davidson, 189 N.J. at 170. "[P]laintiff can carry her burden of moving forward

in her non-aggravation case by demonstrating the existence of a permanent

injury resulting from the automobile accident without having to exclude all prior

injuries to the same body part." Ibid.




                                                                         A-2338-18T2
                                         11
      Plaintiff's first accident was not subject to the verbal threshold, whereas

the second accident was a threshold case. Regardless, a comparative analysis

was necessary because plaintiff had experienced neck and back problems prior

to the first accident, which she alleged injured those areas and were also injured

in the second accident. Indeed, "to pass the verbal threshold for permanent

injury, plaintiff must establish, within a reasonable degree of medical

probability and through a physician's certification," "qualifying injury,"

"permanency," "causation," and "objective clinical evidence."         Jacques v.

Kinsey, 347 N.J. Super. 112, 117 (Law Div. 2001).

      The cases plaintiff relies upon for the proposition that the burden of proof

shifted to defendants to provide a comparative analysis on causation, are

inapposite.   Indeed, the cases cited involved a successive-impact involving

multiple parties in one crash, a crash where a defendant caused the injuries , but

plaintiff's own negligence allegedly exacerbated the injuries, and a c ase where

a plaintiff alleged the injuries were a result of both the collision and a product

defect in the car.   See Campione v. Soden, 150 N.J. 163, 167-68 (1997);

Schwarze v. Mulrooney, 291 N.J. Super. 530, 533, 539-40 (App. Div. 1996);

Thornton v. Gen. Motors Corp., 280 N.J. Super. 295, 296-97 (Law. Div. 1994).

The motion judge did not err in determining plaintiff had the burden of proof on


                                                                          A-2338-18T2
                                       12
causation. A comparative analysis of plaintiff's neck and back injuries from

each accident was necessary to apportion each defendant's responsibility for her

damages.

                                       B.

      We reject plaintiff's argument that Epstein's expert report was sufficient

evidence of her injuries and survive summary judgment. Epstein's report was a

net opinion that would cause the jury to speculate on the alleged permanency of

plaintiff's injuries and causation. As a general proposition, "[t]he net opinion

rule . . . mandates that experts 'be able to identify the factual bases for their

conclusions, explain their methodology, and demonstrate that both the factual

bases and methodology are reliable.'" Townsend v. Pierre, 221 N.J. 38, 55

(2015) (emphasis added) (quoting Landrigan v. Celotex Corp., 127 N.J. 404,

417 (1992)).

      Chiropractors may "diagnose, adjust and treat the articulations of the

spinal column and other joints, articulations and soft tissue and . . . order and

administer physical modalities and therapeutic rehabilitative and strengthening

exercises."    N.J.A.C. 13:44E-1.1A.    In Bedford, the Supreme Court stated

"whether the adjustment of a structure beyond the spine properly falls within the

scope of chiropractic practice is dependent on whether the adjustment bears a


                                                                         A-2338-18T2
                                       13
nexus to a condition of the spine." 195 N.J. at 223-26. "[I]nterpretation of an

MRI may be made only by a physician qualified to read such films." Brun v.

Cardoso, 390 N.J. Super. 409, 421-22 (App. Div. 2006). Where, as here, a

chiropractor is not relying upon an MRI report, rather the MRI itself—he must

be qualified to read the MRI. Ibid.

      Epstein's report was speculative because it did not contain reliable

information. He did not consider plaintiff's prior medical records indicating she

had long-standing back and neck issues. Plaintiff had numerous hospital visits

from 2008 until 2015, relating to neck and back complaints. In late 2015,

plaintiff's primary care physician noted her persistent back pain complaints; due

to "recurrent attacks of low back pain," somedays plaintiff "[could not] even get

up from bed." Epstein's report referenced none of this history. His treatment

records after the second accident omitted any reference to the second accident

during nearly three months of treatment.

      Although plaintiff argued her knee injuries were uniquely tied to distinct

accidents and unrelated to her pre-accident medical history, she failed to adduce

the necessary proofs to survive summary judgment. Indeed, there is no evidence

Epstein was qualified to read the MRIs of plaintiff's knees, yet his report cited

the MRIs and, without discussion, posited the accidents were the cause of her


                                                                         A-2338-18T2
                                      14
injuries.   Furthermore, he did not link plaintiff's knee injuries with his

chiropractic treatment of her spine. Even though, on reconsideration plaintiff

maintained she could call Dr. Hassan to testify about the lack of right knee

symptoms prior to the second accident, she never furnished Dr. Hassan's

treatment records dated after the second accident.

      Plaintiff could prove neither proximate causation nor apportion damages.

For these reasons, summary judgment in favor of defendants was appropriate ,

and the denial of reconsideration was not an abuse of discretion.

      Affirmed.




                                                                      A-2338-18T2
                                      15